Filed 1/30/01 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2001 ND 2







Mitchell Nels Englund, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







Nos. 20000250-20000254







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Lawrence E. Jahnke, Judge.



AFFIRMED.



Per Curiam.



DeWayne A. Johnston, 212 South Fourth Street, Suite 201, Grand Forks, N.D. 58201-4776, for petitioner and appellant.



J. E. Rick Brown, Assistant State’s Attorney, 124 South Fourth Street, P.O. Box 5607, Grand Forks, N.D. 58206-5607, for respondent and appellee; submitted on brief.

Englund v. State

Nos. 20000250-20000254



Per Curiam.

[¶1]	Mitchell Nels Englund appeals from a Northeast Central Judicial District Court order denying his application for post-conviction relief.  Concluding the judgment of the district court is based on findings of fact that are not clearly erroneous, and concluding the district court did not abuse its discretion in denying post-conviction relief, we summarily affirm under N.D.R.App.P. 35.1(a)(2) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring

Carol Ronning Kapsner